 1
 2
                                                               JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   STEVEN JACKSON,                    ) Case No. CV 19-2833-MWF (SP)
                                        )
12                       Petitioner,    )
                                        )
13                 v.                   )           JUDGMENT
                                        )
14   CYNTHIA TAMPKINS, Warden,          )
                                        )
15                       Respondent.    )
                                        )
16
17        Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed without prejudice.
21 O
22 DATED: May 25, 2021                 __________________________________
                                       MICHAEL W. FITZGERALD
23                                     UNITED STATES DISTRICT JUDGE
24
25
26
27
28
